PER CURIAM.
This action seeks recovery of overpayment of income tax for the year 1932. By a compromise, a balance of tax díte was agreed upon and some payments made. A *406balance remaining unpaid, the taxpayer repudiated the agreement and sued to recover that which he had paid. The c'ase was tried without a jury. There are no findings of fact presented in this record. No rulings in the progress of the trial were excepted to at the time nor are they duly presented by the bill of exceptions. No substantial question on the pleadings is presented. The judgment will therefore be affirmed. Harvey Co. v. Malley, 288 U.S. 415, 53 S.Ct. 426, 77 L.Ed. 866; Eastman Kodak Co. v. Gray, 292 U.S. 332, 54 S.Ct. 722, 78 L.Ed. 1291; Armstrong v. Metropolitan Life Ins. Co., 8 Cir., 85 F.2d 185.
Judgment affirmed.